Filed 1/22/14 P. v. Contreras CA6

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H039829
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1246327)

         v.

STEVEN RAYMOND CONTRERAS,

         Defendant and Appellant.



         Defendant Steven Raymond Contreras was convicted of sexual battery (Pen. Code,
§ 243.4) in 1988. Due to this conviction, he is required to register as a sex offender.
(Pen. Code, § 290, subd. (c).) In 2012, he failed to comply with his sex offender
registration obligations. He was charged by complaint with failing to reregister as a sex
offender within five days of becoming a transient (Pen. Code, § 290.011, subd. (b)) and
failing to inform law enforcement of his new address (Pen. Code, § 290.013, subd. (a)).
The complaint also alleged that he had suffered three prison priors (Pen. Code, § 667.5,
subd. (b)). Defendant pleaded no contest to the failing to reregister count and admitted
the prison priors in exchange for dismissal of the other count and an agreed sentence of
two years in prison. The court struck the punishment for the prison priors and imposed
the agreed two-year prison term. Defendant timely filed a notice of appeal.
       Appointed appellate counsel has filed an opening brief that states the case and the
facts but raises no issues. Defendant was notified of his right to submit written argument
on his own behalf but has failed to avail himself of the opportunity. Pursuant to People v.
Wende (1979) 25 Cal. 3d 436, we have reviewed the entire record and have concluded that
there are no arguable issues on appeal.
       The judgment is affirmed.




                                          _______________________________
                                          Mihara, J.




WE CONCUR:




_____________________________
Elia, Acting P. J.




_____________________________
Grover, J.




                                             2